Case 3:15-cv-00675-JBA Document 1474-10 Filed 02/14/20 Page 1 of 7




               EXHIBIT E
                                 Case 3:15-cv-00675-JBA Document 1474-10 Filed 02/14/20 Page 2 of 7
SEC                                                                                                    Notes and Proposed Disposition / Reason
                        Asset                             Brief Desc.   Approx. or Actual Value
NO.                                                                                                              for Retaining Asset
NONE   Receivership Accounts                Cash                                     $3,795,729.56 To be used to pay for ongoing Receivership
                                                                                                   Estate expenses, balance to be moved to
                                                                                                   CRIS account to secure Judgment.

 1     E*Trade: x6818                       Cash                                            243.65 Majority transferred to Receivership
                                                                                                   Accounts. See Note 5.
 2     HSBC: x2984                          Cash                                             $9.50 See Note 5.
 3     Northern Trust: x5218                Cash                                     $5,359,620.21 See Note 4.
 5     Northern Trust: x0901                Cash                                             $0.02 See Note 5.
 6     Northern Trust: x5226                Cash                                        $36,201.59 Value represents Defendant's 50% interest
                                                                                                   in Essell Farms, LLC. See Note 4.

 7     Northern Trust: x5234                Cash                                     $2,519,324.06 Value represents Defendant's 60% interest
                                                                                                   in Essell Group, LLC. See Note 4.

 8     Northern Trust: x3781                Cash                                        $82,348.75     See Note 4.
 9     Northern Trust: x7193                Money market/equity                        $994,852.05     See Note 4.
10     TD Bank: x5279                       Cash                                        $19,378.86     See Note 4.
11     TD Bank: x8551                       Cash                                         $8,193.19     See Note 4.
12     Fidelity: x8133                      Money market                                     $0.62     Value represents Defendant's 50% interest
                                                                                                       in Essell Farms, LLC. See Note 4.

13 Fidelity: x7417                          Cash                                              $4.72 Value represents Defendant's 60% interest
                                                                                                    in Essell Group, LLC. See Note 4.

14 Fidelity: x9637                          Cash                                           $835.09 See Note 4.
15 Circle Internet Finance Bitcoin Wallet   27.60520050 Bitcoins                       $198,434.74 As of December 31, 2019. See Note 4.

16 Oak Management Corp. 2015                Forfeited                                             $-   See Note 3.
   distribution
17 Oak Management Corp. 2016                Forfeited                                             $-   See Note 3.
   distribution
18 Essell Farm (1820 County Route 7,        Real Estate                              $1,500,000.00 Approximate value based on Doc. No. 888-
   Ancram, NY)                                                                                     1 and Mr. Ahmed's 50% interest in The
                                                                                                   Essell Farms, LLC. See Note 5.

19 Ribbit Capital I                         Private investment                       $3,563,329.20 Value provided is 12/31/19 capital
                                                                                                   account. Value represents Defendant's 60%
                                                                                                   interest in Essell Group, LLC. See Note 5.
                                Case 3:15-cv-00675-JBA Document 1474-10 Filed 02/14/20 Page 3 of 7
SEC                                                                                                             Notes and Proposed Disposition / Reason
                       Asset                            Brief Desc.              Approx. or Actual Value
NO.                                                                                                                       for Retaining Asset
20 Ribbit Capital II                        Private investment                                  $883,195.20 Value provided is 12/31/19 capital
                                                                                                            account. Value represents Defendant's 60%
                                                                                                            interest in Essell Group, LLC. See Note 5.

21 Essell Group                             Qoo10 Pte. Ltd.                                     $668,552.72 77,267 Redeemable Convertible Preference
                                                                                                            Shares - $8.6525 per share (Result of Clues
                                                                                                            Network merger)

22 Oak HC/FT Associates Capital Account     Forfeited interest                                  $578,874.00 See Note 3.

   Oak HC/FT - Cash Distributions           Cash (forfeited)                                     $87,818.00 See Note 3.
23 Crypto Currency Partners LP              Private investment                                   $82,774.00 Value provided is capital account. See Note
                                                                                                            5.
24 iMENA                                    Private investment                                  $169,200.00 Approximate value based on .18% interest
                                                                                                            held by Defendant. See Note 5.

NONE   Playsino                             Private investment                                             $-   Approximate value based on current status
                                                                                                                of acquisition by third party. See Note 5.

25 MetLife Whole Life Insurance Policy      Insurance policy (surrender value)                $1,321,218.40 Approximate surrender value. Receiver
   (Iftikar                                                                                                 proposes to liquidate and move to CRIS
   Ahmed)                                                                                                   account to secure Judgment. See Note 4.

26 Genworth Life and Annuity Insurance      Insurance policy                                               $-   No surrender value. See Note 2.
   Policy
   (Iftikar Ahmed)
27 American General Life Insurance Policy   Insurance policy                                               $-   No surrender value. See Note 2.
   (Iftikar
   Ahmed)
28 Oak Management Corp.                     Forfeited interest                                         $-       See Note 3.
29 Oak Associates X, LLC                    Forfeited interest                                         $-       See Note 3.
30 Oak Associates XI, LLC                   Forfeited interest                                         $-       See Note 3.
31 Oak Associates XI‐A, LLC                 Forfeited interest                                         $-       See Note 3.
32 Oak Associates XII, LLC                  Forfeited interest                                         $-       See Note 3.
33 Oak Associates XII‐A, LLC                Forfeited interest                                         $-       See Note 3.
34 Oak Associates XIII, LLC                 Forfeited interest                                         $-       See Note 3.
35 Oak Associates XIII‐A, LLC               Forfeited interest                                         $-       See Note 3.
36 Oak Frozen Distributions                 Cash                                                $941,620.00     See Note 4.
37 Porsche Cayenne                          Car                                                        unk.     See Note 1.
38 Cadillac Escalade                        Car                                                        unk.     See Note 1.
                                     Case 3:15-cv-00675-JBA Document 1474-10 Filed 02/14/20 Page 4 of 7
SEC                                                                                                       Notes and Proposed Disposition / Reason
                         Asset                             Brief Desc.     Approx. or Actual Value
NO.                                                                                                                 for Retaining Asset
 39 Household Furnishings of 505 North          Personal propery                                     unk. See Note 1.
    Street
 40 Bank of America: x9566                      Cash                                        $4,184.54     See Note 4.
 41 Bank of America: x0482                      Cash                                      $221,043.68     See Note 4.
 42 Bank of America: x3754                      Cash                                      $171,322.46     See Note 4.
 43 Chase Bank: x9065                           Cash                                       $20,612.12     See Note 4.
 44 Chase Bank: x9001                           Cash                                       $14,371.75     See Note 4.
 45 Northern Trust Brokerage: x5188             Cash                                      $451,758.45     See Note 4.
 46 Northern Trust Brokerage: x3934             Cash/equity                            $13,177,108.51     See Note 4.
 47 Northern Trust Brokerage: x3935             Cash/fixed income/equity                   $13,661.06     See Note 4.

 48 Northern Trust Brokerage: x0895             Cash/equity                             $3,686,938.98 See Note 4.
50 505 North St, Greenwich, CT                  Real Estate                                      $-   See Note 3.
51 Painting ‐ M.F. Husain, "Ashoka's Pillar"    Personal propery                                 unk. See Note 1.

 52 Harry Winston Diamond Ring                  Personal propery                                     unk. See Note 1.
 53 Various gold or silver coins given to       Personal propery                                     unk. See Note 1.
    minor
    children
 54 Jewelry rec'd as wedding presents (42       Personal propery                                     unk. See Note 1.
    pcs)
 55 Jewelry acquired during marriage (8         Personal propery                                     unk. See Note 1.
    pieces)
 56 Jewelry acquired during marriage (2         Personal propery                                     unk. See Note 1.
    pieces)
 57 Various gold or silver coins given to       Personal propery                                     n/a N/A (see below treatment of silver in safe
    minor                                                                                                deposit boxes).
    children (specific weights)
 58 Gold pieces received as wedding             Personal propery                                     unk. See Note 1.
    presents
 59 1 KG gold bars acquired during marriage     Personal propery                                     n/a N/A (see below treatment of gold in safe
    (9 pcs)                                                                                              deposit boxes).

 60 Remaining contents in safety deposit        Personal propery                                     unk. See Note 1.
     boxes
NONE Gold in safe deposit boxes (weighted       333.78 troy ounces                        $556,448.33 Approximate value based on spot price as
     items only)                                                                                      of December 31, 2019. See Note 4.
NONE   Silver in safe deposit boxes (weighted   3 troy ounces                                  $58.69 Approximate value based on spot price.
       items only)                                                                                    See Note 5.
                                  Case 3:15-cv-00675-JBA Document 1474-10 Filed 02/14/20 Page 5 of 7
SEC                                                                                                                 Notes and Proposed Disposition / Reason
                         Asset                             Brief Desc.               Approx. or Actual Value
NO.                                                                                                                           for Retaining Asset
61 Bank of America: x4199                    Cash                                                     $2,442.44 See Note 4.
 62 Bank of America: x3831                   Cash                                                    $69,857.02 See Note 4.
 63 Apartment (530 Park, 12A, New York,      Real Estate                                          $8,200,000.00 Approximate value based on proposed list
    NY)                                                                                                         price, subject to change. See Note 4.

 64 Bank of America: x6009                  n/a                                                            $-   See Note 2.
 65 Bank of America: x7632                  Cash                                                    $311,741.93 See Note 4.
 66 Apartment (530 Park, 12F, New York, NY) Real Estate                                           $8,000,000.00 Approximate value based on proposed list
                                                                                                                price, subject to change. See Note 4.

 67 Bank of America: x8384                   Cash                                                      $2,540.00 See Note 4.
 68 Blade Networks Investment                Private investment.                                       $2,100.00 Approximate value based on interest in
                                                                                                                 private entity's book value. See Note 5.

NONE   Lola Travel Co.                       Private investment. Contingent                          $13,000.00 Value based on most recent 409a report of
                                             interest in series A preferred shares                              common stock. See Note 5.

 69 Aldrich Capital Investment (liquidated   Cash                                                              $-   Value transferred to Receivership Account.
    April                                                                                                           See Note 4.
    2018)
 70 Reserve Media Investment                 Private investment                                                $-
                                                                                                                Value likely wiped out after merger. See
                                                                                                                Note 2 and Note 5.
 71 TD Ameritrade: x7686                     Cash/equity                                          $7,484,208.52 The Receiver proposes to liquidate a
                                                                                                                portion of this asset. The amount to be
                                                                                                                liquidated depends on the funds realized
                                                                                                                from the sale of Apartment 12A and
                                                                                                                Apartment 12F.
 72 Iftikar A. Ahmed Family Trust interest in n/a                                                          $-   See Note 2.
    Rakitfi Holdings LLC
73 Bank Check - Iftikar Foundation            Cash                                                   $14,560.00 See Note 4.
    (charitable
    contribution)
74 Fidelity: x8965                            Cash/MFs/exchange traded                           $10,355,322.73 See Note 4.
                                              products/equity
75 Fidelity: x7540                            Cash/exchange traded                               $14,322,520.15 See Note 4.
                                              products/MFs/equity
 76 Fidelity: x5070                           Cash                                                    $5,986.37 See Note 5.
 77 Fidelity: x5760                           Cash                                                      $398.19 See Note 5.
 78 Pershing/BNY Brokerage: x0166             cash/fixed income                                     $913,180.80 See Note 4.
                                   Case 3:15-cv-00675-JBA Document 1474-10 Filed 02/14/20 Page 6 of 7
SEC                                                                                                                        Notes and Proposed Disposition / Reason
                       Asset                                Brief Desc.                    Approx. or Actual Value
NO.                                                                                                                                  for Retaining Asset
 79 TD Bank Checking: x2774                     Cash                                                                 $-    See Note 5. Garnishment fees reimbursed
                                                                                                                           by TD Bank desposited into Primary
                                                                                                                           Receivership Account.
 80  Cash (Held by HSC LLP)                     Cash                                                         $55,223.93    See Note 5.
 81  Cash (Held by Murtha Cullina LLP)          Cash                                                         $25,000.00    See Note 5.
 82  Paintings (2)                              Personal propery                                                    unk.   See Note 1.
 83  Sculpture of hand                          Personal propery                                                    unk.   See Note 1.
 84  Harry Winston Earrings                     Personal propery                                                    unk.   See Note 1.
 85  13 women's designer handbags               Personal propery                                                    unk.   See Note 1.
 86  Fidelity: x1895                            Cash                                                         $95,744.49    See Note 5.
 87  Fidelity: x8036                            Cash/equity                                                  $96,787.79    See Note 5.
 88  Fidelity: x9441                            Cash                                                         $85,605.01    See Note 5.
 89  TD Ameritrade: x7666                       Cash/equity                                               $1,253,554.65    See Note 5.
 90  TD Ameritrade: x7674                       Cash/equity                                               $1,425,742.10    See Note 5.
 91  TD Ameritrade: x7700                       Cash/equity                                                 $389,861.79    See Note 5.
 92  Bank of America Trust: x4104               Cash                                                          $5,002.81    See Note 5.
 93  Bank of America Trust: x0070               Cash                                                          $5,002.83    See Note 5.
 94  Bank of America Trust: x5699               Cash                                                          $5,004.04    See Note 5.
None Moat, Inc. / Oracle (Essell Group)         Private investment                                            $3,540.00    Maximum possible value, pending tax
                                                                                                                           treatment of transaction, reflecting
                                                                                                                           Defendant's 60% interest in Essell Group.
                                                                                                                           See Note 5.
                                                                             TOTAL                        $94,273,194.29
      NOTE 1: Where value is "unk." no          NOTE 2: Where value is $0, the        NOTE 3: Except when indicated,       NOTE 4: The Receiver proposes to
      independent valuation was performed       asset has no appreciable value to     where value is "forfeited," the      liquidate this asset and transfer the
      as the asset does not appear necessary    the Receivership Estate for a         asset has either (a) been            proceeds of such liquidation to the CRIS
      given aggregate value of other            reason other than forfeiture (such    determined to be forfeited by this   account to secure the Judgment.
      Receivership Assets at this time. In an   as an account balance of $0 or an     Court and/or (b) the holder of the
      abundance of caution, however, the        insurance policy without a            asset takes the position that the
      Receiver proposes to keep the asset       surrender value, for example). In     asset has been forfeited.
      frozen and in the Receivership Estate     an abundance of caution,
      until the Judgment is fully secured in    however, the Receiver proposes
      the CRIS account.                         to keep the asset frozen and in the
                                                Receivership Estate until the
                                                Judgment is fully secured in the
                                                CRIS account.
                                   Case 3:15-cv-00675-JBA Document 1474-10 Filed 02/14/20 Page 7 of 7
SEC                                                                                              Notes and Proposed Disposition / Reason
                       Asset                       Brief Desc.         Approx. or Actual Value
NO.                                                                                                        for Retaining Asset
      NOTE 5: At this time, the Receiver does
      not believe liquidation of this asset is
      necessary to secure the Judgment. In an
      abundance of caution, however, the
      Receiver proposes to keep the asset
      frozen and in the Receivership Estate
      until the Judgment is fully secured in
      the CRIS account.
